

116 HR 5886 IH: Vaping Prevention on College Campuses Act of 2020
U.S. House of Representatives
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5886IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2020Mr. Engel (for himself, Mr. Krishnamoorthi, Mrs. Trahan, Mrs. Davis of California, Ms. Norton, Ms. Wasserman Schultz, Ms. Pressley, Mr. Grijalva, Mr. Carson of Indiana, Ms. Scanlon, and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Education to develop resources to reduce e-cigarette use by students on campuses of institutions of higher education, and for other purposes.1.Short titleThis Act may be cited as the Vaping Prevention on College Campuses Act of 2020.2.Resources for reducing e-cigarette use on campuses of institutions of higher education(a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Education (referred to in this section as the Secretary) shall develop resources to assist institutions of higher education to reduce the use of e-cigarettes by students on campuses and improve the short-term and long-term health outcomes of such students.(b)ConsultationIn developing resources under subsection (a), the Secretary shall consult with—(1)the Secretary of Health and Human Services;(2)institutions of higher education, including student representatives thereof; and(3)public health organizations.(c)ContentsResources developed under subsection (a) may include—(1)action plans for ending e-cigarette use on campuses;(2)visual aids informing students of the dangers of e-cigarette use;(3)instructional materials designed to prevent student e-cigarette use; and(4)a directory of healthcare providers that specialize in nicotine addiction treatment.(d)AvailabilityThe Secretary shall make the resources developed under subsection (a) available on a publicly accessible website of the Department of Education.(e)Institution of higher education definedIn this section, the term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002). 